

117 S2850 IS: Biden Can't Force Me Act
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2850IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo exempt individuals from complying with a Federal COVID–19 vaccine mandate on the basis of a personal belief, and for other purposes.1.Short titleThis Act may be cited as the Biden Can't Force Me Act.2.Personal belief exemption from COVID–19 vaccine mandates(a)In generalAny COVID–19 vaccine mandate issued by an Act of Congress or by an executive agency shall include an exemption for any individual who has a sincerely held belief that inclines the individual to refuse the receipt of a COVID–19 vaccine.(b)DefinitionsIn this section:(1)COVID–19 vaccine mandateThe term COVID–19 vaccine mandate means any requirement that an individual receive a COVID–19 vaccine, including any requirement that an employer require an employee or independent contractor to receive such a vaccine. (2)Executive agencyThe term executive agency has the meaning given such term in section 105 of title 5, United States Code.(c)Rule of constructionNothing in this section shall be construed to allow for or otherwise authorize a COVID–19 vaccine mandate issued by an Act of Congress or by an executive agency. 